Citation Nr: 1812306	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the collected debt in the amount of $10,476.00 was validly created by the Veteran's change in dependency status.  

2.  Entitlement to a waiver of recovery of indebtedness in the amount of $10,476.00.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran had active military service from April 1968 to December 1970 and from June 1971 to May 1977.  

The Veteran passed away in August 2011, and his surviving spouse was substituted as the appellant in this case.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and a January 2010 decision by the Committee on Waivers and Compromises (COWC) at the VA RO in St. Paul, Minnesota.  The case is now under the jurisdiction of the VA RO in Oakland, California.

The issue of entitlement to a waiver of recovery of indebtedness in the amount of $10,476.00 is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2001, the Veteran claimed his spouse, M.B., as a dependent.  In April 2001, VA notified the Veteran that his disability compensation award included an additional amount for his dependent spouse, and that he should immediately inform VA of any change in his marital status. 

2.  The Veteran's divorce from M.B. became final on November [REDACTED], 2002.  

3.  The Veteran married the appellant, N.B., on June [REDACTED], 2003. 

4.  VA received notification on May 6, 2009, of the Veteran's November 2002 divorce from M.B. and his June 2003 marriage to the appellant.  

5.  The record does not contain notice of the divorce and remarriage prior to May 6, 2009.


CONCLUSION OF LAW

The creation of the debt of VA disability compensation benefits in the amount of $10,476.00 was valid.  38 U.S.C. §§ 1115, 1135, 5112 (2012); 38 C.F.R. §§ 3.1, 3.401, 3.500 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issues on appeal. See e.g. Reyes v. Nicholson, 21 Vet. App. 370  (2007) (holding that the provisions of 38 U.S.C. § 5103 (a) do not apply to claims for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt).

II. Validity of the Debt

The appellant (N.B.) has challenged the validity of a debt that had been charged to the Veteran for overpayment of compensation because he had failed to timely notify VA of his divorce from his former spouse (M.B.) and his subsequent marriage to the appellant.  The appellant contends that she should have been recognized as a dependent effective June [REDACTED], 2003, the date she married the Veteran rather than May 6, 2009, the date VA first received notice that there was change in the Veteran's marital status.   

The Veteran had acknowledged the validity of the debt for the months between his November 2002 divorce and his June 2003 marriage, when he should have been paid at the reduced rate payable for a single veteran with no dependents.  However, he argued that the effective dates for the removal of M.B. and the addition of the appellant to the compensation award were incorrect because he had promptly contacted VA to report the changes in the status of dependents on the date he remarried.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law. 38 C.F.R. § 1.956 (a).  Whenever VA finds that an overpayment of benefits has been made to a payee, the amount of such overpayment shall constitute a liability of such payee to the United States and may be recovered in the same manner as any debt.  38 U.S.C. § 3685 (a), (c); 38 C.F.R. § 21.7644.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The effective date of a reduction of compensation by reason of marriage or divorce is the last day of the month in which such marriage or divorce occurs.  38 U.S.C. § 5112 (b)(2); 38 C.F.R. § 3.501 (d)(2).  

Generally, the effective date of an award of additional compensation for a dependent by reason of marriage to a veteran is the date of marriage if proof of marriage is received by the VA within one year from the date of the marriage.  Otherwise, the effective date of an award of additional compensation by reason of marriage is the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.  38 U.S.C. § 5110 (n); 38 C.F.R. § 3.401 (b)(1)(i).

Payment of monetary benefits based on an award or an increased award of compensation may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  38 U.S.C. § 5111 (a); 38 C.F.R. § 3.31.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101 (a) (2012); 38 C.F.R. § 3.151 (a) (2017).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2017).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a). 

With respect to the removal of the former spouse, M.B., from the Veteran's compensation award, VA regulations clearly state that upon a divorce, payment of additional compensation for a veteran's dependent spouse will be reduced effective the last day of the month in which the divorce occurred.  38 C.F.R. § 3.501 (d)(2).  In this case, April 2001 was the last month that VA received notice that the Veteran had dependents, to include by marriage to M.B.  See April 2001 VA Form 21-686c.  The record reflects that the Veteran and M.B. were divorced on November [REDACTED], 2002, as documented on their Divorce Decree.  Therefore, the Board finds that the removal of M.B, as a dependent from the Veteran's compensation award, effective December 1, 2002 was proper.  

As to the addition of the appellant to the Veteran's compensation award, the Veteran and the appellant were married on June [REDACTED], 2003, as documented on their marriage certificate.  Thus, the Board finds that the date dependency arose was June [REDACTED], 2003.  However, the Veteran did not identify the change in his dependents within one year of his marriage. Specifically, on May 6, 2009, the Veteran submitted a Status of Dependents Questionnaire (VA Form 21-0538) in response to the April 2009 VA letter notifying him that he was responsible for reporting any changes in the number of his dependents.  On the form, the Veteran listed the appellant (N.R.) as his dependent spouse.  Along with the VA Form 21-0538, the Veteran submitted copies of the November 2002 divorce decree and the June 2003 marriage certificate.  Notably, the Veteran did not indicate that he had previously submitted those documents to VA as he alleged during the appeal period.  Furthermore, the Board notes that had the Veteran already timely submitted those documents to VA in June 2003 as he had alleged, then it follows that there would be no reason for him to resubmit the divorce decree and marriage certificate in May 2009.  Because the evidence of the Veteran's marriage to the appellant was not received within one year of the marriage date (June [REDACTED], 2003), the proper date for entitlement to additional compensation for the appellant as a dependent was May 6, 2009, effective June 1, 2009.  

The Board finds the Veteran's submission of the documents to VA on May 6, 2009, was the earliest communication by the Veteran to VA reflecting a change in the status of his dependents since April 2001.  The evidence of record shows that despite regular written correspondence between the Veteran and VA during the relevant period, the Veteran made no reference to his divorce and remarriage.  In fact, during his February 2002 VA PTSD review examination, the Veteran reported that his spouse, M.B., had left him two weeks prior and intended to seek a divorce; the November 2002 divorce decree verifies that M.B. had permanently left the Veteran in January 2002.  In May 2002, five months after M.B. had already left the Veteran, the Seattle VA RO contacted him regarding M.B.'s entitlement to CHAMPVA benefits.   However, the Veteran did not report to the VA that M.B. had left him in January and that they planned to divorce.  Rather, the Veteran proceeded to confirm M.B.'s Social Security number for the purpose of obtaining CHAMPVA benefits for her. 

The Veteran alleged that he sent VA a Declaration of Status of Dependents VA Form 21-686c via USPS in June 2003 when he married the appellant.  He argued that although he timely notified VA of a change in his marital status, either the USPS or VA had lost or misplaced this written notification.  However, the Veteran primarily attributed that to the USPS's ineptness and its previous inability to keep track of his frequent moves and address changes.  

The Veteran essentially claimed that to the extent that he mailed VA Form 21-686c to the Seattle VA RO in June 2003, the fact that the document was not associated with his claims file suggested that the USPS or the VA RO lost or misplaced his mail containing the form.  In this regard, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

The Veteran described a long-standing history of problems with the USPS, including its failure to timely update records with his latest address change and forward mail. However, the Board finds that the evidence does not support the Veteran's allegations.  To the contrary, the record reflects that VA maintained regular contact with the Veteran from 2001 and 2009 despite his frequent moves and address changes.  Significantly, the record reveals that VA promptly changed the Veteran's address in response to information he provided, often on his annual Employment Questionnaire (VA Form 21-4140) or written correspondence.  For instance, the record shows that the Seattle VA RO mailed the Veteran a VA Form 21-4140 to his parent's address (the latest address of record) on October 1, 2007, and on January 10, 2008.  The VA RO received the completed form in which the Veteran provided an updated address.   Similarly, the following year, on October 1, 2008, the Seattle RO sent the annual VA Form 21-4140 to the Veteran's address that he listed the prior year.  Twenty-one days later, on October 21, 2008, the RO received a completed VA Form 21-4140, which included yet another mailing address provided by the Veteran.  Furthermore, the record reveals that all the correspondence VA sent to the Veteran was timely forwarded to him by USPS, with the exception of one VA address change request form that was returned to the Seattle VA RO in December 2011 for lack of a forwarding address.  As such, the Board finds that despite the Veteran's numerous address changes, the USPS was able to locate the Veteran and forward his mail to the most recent address.  In summary, the record simply does not show any irregularity on the part of VA or the USPS in the processing of the Veteran's claims. 

Moreover, the Board finds that the Veteran was adequately apprised of his duty to notify VA in the event that there was a change in his marital status.  In the April 2001 VA letter in which the Veteran was informed that M.B. had been added as a dependent to his award, he was expressly advised to notify VA immediately if there was any change in the number or status of his dependents.  Furthermore, the letter explained that failure to promptly notify VA of a dependency change could result in an overpayment of benefits.  In addition, the Board notes that the December 2007 and December 2008 Cost of Living Adjustment letters informed the Veteran that he should notify VA immediately if his marital status had changed.

Here, the Veteran's contentions alone, specifically that he timely informed VA of his divorce and remarriage in June 2003, but that the mail had been lost or misplaced, does not constitute clear evidence to the contrary as required to rebut the presumption of administrative regularity in the processing of the Veteran's claim for additional compensation for dependents.  

Based on the foregoing, the Board finds that the removal of M.B. as a dependent spouse from the Veteran's compensation award was properly terminated on November 30, 2002, with payment without dependents effective December 1, 2002.   Moreover, the Board finds that VA was not notified of the Veteran's marriage until May 6, 2009.  Therefore, additional compensation for a dependent spouse was properly effective June 1, 2009, the first of the month following notification of the Veteran's remarriage.  Accordingly, the resulting overpayment in the amount of $10, 476.00 was properly created and is a valid indebtedness. 


ORDER

The overpayment of VA compensation in the amount of $10,476.00 was valid.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  

The Veteran sought a waiver of recovery of the debt of $10,476 due to the overpayment of VA dependency benefits.  The Veteran argued that the amount of debt was invalid and collection of the debt would result in a financial hardship.   In this regard, he stated that he had severe medical issues, dependents, and a high cost of living.

In a January 2010 decision, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of the recovery of indebtedness in the amount of $10,476.00.   Subsequently, in February 2010, the Veteran submitted a Notice of Disagreement (NOD) with that decision.  However, a statement of the case (SOC) has not been issued with respect to whether the Veteran was entitled to a waiver of the indebtedness.  38 U.S.C. § 7105 (d) (2012).  Accordingly, a remand is required for issuance of a SOC on the issue of entitlement to a waiver of recovery of indebtedness in the amount of $10,476.00.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of entitlement to a waiver of the recovery of indebtedness in the amount of $10,476.00 and inform the appellant of her appeal rights with respect to that issue.  If a timely substantive appeal is received, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


